Supplemental NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the Amendment/Remarks filed on 11/29/2021. 
Claim 2 is cancelled. 
Claims 1 and 3-6 are pending in the Application with Claims 1 and 6 being independent.

Continuity/ Priority Information
The present Application 16808284, filed 03/03/2020 is a continuation of
15425692, filed 02/06/2017, now U.S. Patent No. 10,623,020, which is a continuation of 14496375, filed 09/25/2014, now U.S. Patent No. 9,602,244, which claims foreign priority to REPUBLIC OF KOREA Applications 10-2014-0106175, filed 08/14/2014 and to 10-2014-0120010, filed 09/11/2014.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Terminal Disclaimer
The terminal disclaimer filed on 12/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,623,020 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Allowable Subject Matter
Claims 1 and 3-6 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or render obvious, a low density parity check (LDPC) decoder and method, as recited among other limitations in the independent Claims 1 and 6, 
wherein the LDPC codeword is generated by performing accumulation of at least one of bits from a first memory at parity bit addresses of a second memory using the sequence, at least a part of the first memory initialized with information bits, 
the second memory set to zero initially, wherein the signal corresponds to a transmission signal transmitted over a physical channel, and the LDPC codeword includes parity bits for correcting errors over the physical channel, 
wherein the LDPC codeword comprises a systematic part corresponding to the information bits and having a length of 4320, a first parity part corresponding to a dual diagonal matrix included in the PCM and having a length of 1080, and a second parity art corresponding to an identity matrix included in the PCM and having a length of 10800, and wherein the sequence is represented by the Sequence Table recited in the independent Claims 1 and 6.
Consequently, Claims 1 and 3-6 are allowed over the prior arts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111
Date: January 3, 2022
Corrected Notice of Allowability    
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov